Title: To George Washington from Robert Howe, 7 June 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            West Point 7th June 1781
                        
                        Mr Kirkland has requested me (with Earnestness) to apply to your Excellency in behalf of one King a soldier
                            under sentence of Death, as he Relates the mans Case there are Alliviating circumstances in it which may Probably claim
                            attention, beside which he offers another man in the Room of King, to serve out his time if his Inlistment is temporary,
                            or to serve a Year should he be for the War, that he may be absent for that time to assist a Distress’d & aged
                            mother: other particulars Mr Kirkland will himself relate, this much as I said before  his intrcaties
                            & the circumstances he set forth in favour of the man I have been induced sir to trouble your Excellency with,
                            which liberty you will please to Excuse I am Dear sir with the highest Respect your Excellencys most obt hum. servt
                        
                            Robt Howe

                        
                    